Citation Nr: 1607256	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disability.  

2.  Entitlement to an increased rating for traumatic arthritis of the lumbar spine, currently evaluated as 20 percent disabling.  

3.  Entitlement to separate compensable rating for neurologic abnormalities associated with traumatic arthritis of the lumbar spine.

4.  Entitlement to an increased rating for paresthesia of the left lower lip, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) from November 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  The former rating decision denied ratings in excess of 10 percent for both lumbar spine and left lower lip disabilities.  The January 2013 rating decision denied service connection for a dental condition.  

A January 2015 rating decision increased the disability rating for the Veteran's lumbar spine to 20 percent, effective August 8, 2014.  As the Veteran has not expressed satisfaction with the increased disability rating, the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) in September 2015; a transcript of that hearing has been associated with the Veteran's claims file.  The Veteran was notified in a November 2015 letter that the VLJ who conducted his hearing was unavailable to participate in the issuance of a decision, and gave the Veteran the option for another hearing.  However, by correspondence received the following month, the Veteran declined to appear at another Board hearing.  

Entitlement to a TDIU has been raised by the record and is a component of the instant appeal.  See the Veteran's September 2015 hearing transcript; see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be addressed if the possibility of the Veteran's unemployability is raised by the record).  Additionally, the Board has bifurcated the portion of the lumbar spine claim concerning a separate compensable rating for associated neurologic abnormalities, as that issue requires additional development and the record allows for adjudication of the lumbar spine claim at this time.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  These issues are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have disability of the teeth due to in-service trauma resulting in loss of body of the maxilla or mandible for which service connection can be granted for compensation purposes. 

2.  For the period prior to August 8, 2014, the Veteran's traumatic arthritis of the lumbar spine was manifested by forward flexion to 90 degrees and a combined range of motion of 240 degrees.  There was no additional functional loss due to pain, no evidence of muscle spasm, localized tenderness or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and no incapacitating episodes of spine disease.  

3.  For the period beginning August 8, 2014, and ending June 17, 2015, the Veteran's traumatic arthritis of the lumbar spine resulted in forward flexion of the thoracolumbar spine to 40 degrees when accounting for pain, with no evidence of ankylosis or intervertebral disc syndrome (IVDS).

4.  For the period beginning June 18, 2015, the Veteran's traumatic arthritis of the lumbar spine has resulted in forward flexion of the thoracolumbar spine to 15 degrees when accounting for pain and IVDS with incapacitating episodes of less than 2 weeks duration during the past year.  

5.  For the entire appeal period, the Veteran's paresthesia of the left lower lip has been incomplete and moderate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disability for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 4.150 (2015).

2.  The criteria for a rating in excess of 10 percent for traumatic arthritis of the lumbar spine are not met for the period prior to August 8, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5010-5237 (2015).

3.  The criteria for a rating in excess of 20 percent for traumatic arthritis of the lumbar spine are not met for the period beginning August 8, 2014, and ending June 17, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5237 (2015).

4.  The criteria for a rating of 40 percent, but no higher, for traumatic arthritis of the lumbar spine are met as of June 18, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5237 (2015).

5.  The criteria for a rating higher than 10 percent for paresthesia of the left lower lip are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent letters to the Veteran in September 2009 and March 2012, prior to the initial adjudication of his claims, giving him proper notice in satisfaction of the VCAA.  Specifically, the notices informed him of the evidentiary requirements for direct and secondary service connection and increased rating claims, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify is fulfilled.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, all pertinent, identified medical records have been obtained and considered.  Specifically, service treatment records and VA treatment records have been obtained.  There is no indication of any outstanding records.  The Veteran has been afforded multiple VA examinations: in November 2009, August 2014, and June 2015 for his low back claim; in November 2009 and July 2015 for his left lower lip claim; and for his dental claim in December 2012 and August 2015, with a September 2015 addendum opinion furnished.  Collectively, these examinations reports are adequate, as they are based on a review of the claims file, pertinent medical history, and physical examination, and contain detailed findings that are responsive to the applicable rating criteria. 
The Veteran has been afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues on appeal and elicited relevant testimony concerning treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

Compensation for a dental disability may be granted for a condition that resulted from combat or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  Disability compensation may be provided for certain specified types of service-connected dental disorders.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible. Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion. Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid and coronoid process, respectively. Diagnostic Codes 9911 and 9912 concern loss of the hard palate.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  Loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Here, however, the record indicates the Veteran is already receiving VA outpatient dental treatment.  See July 2015 VA examination report.

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during the Veteran's military service. See Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment).

The Veteran requests service connection for a dental disability.  Specifically, he contends that his loss of his tooth #19 is secondary to his service-connected paresthesia of the left lower lip, inasmuch as the latter does not allow him to regulate his biting pressure.  

The Board acknowledges that the Veteran, in his February 2015 VA Form 9, asserts that the statement of the case incorrectly noted that the Veteran's service treatment records were negative for dental trauma.  In this regard, service treatment records confirm that the Veteran underwent an odontectomy to remove impacted teeth #16, 17 and 32 removed in July 1991.  Paresthesia in the left mandible was noted following the surgery.  To the extent the Veteran asserts dental trauma from the odontectomy, such does not constitute trauma for purposes of establishing service connection.  See Neilsen, supra.

In any event, regardless of whether dental trauma was sustained during service, service connection is ultimately unavailable in light of the lack of a current disability for VA purposes.  In this regard, both the December 2012 and August 2015 VA examiners found no current evidence of any of the disabilities outlined above under 38 C.F.R. § 4.150.  To the extent that the Veteran asserts to that he has tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis, he is not competent to make such a diagnosis.  Therefore, absent a current disability, service connection is unavailable on either a direct or secondary basis.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Low back disability 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider such "functional losses" of a musculoskeletal disability; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion and should be equated to loss of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  
The Veteran is currently rated under DC 5010-5237, for arthritis resulting in lumbosacral or cervical strain.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27.  

Traumatic arthritis is rated under the same diagnostic criteria as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  

In addition, IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

The Veteran's first spine examination was in November 2009.  At that time, the Veteran reported stiffness, spasms, and daily constant moderate pain.  Gait and posture were normal, and there were no abnormal spinal curvatures identified.  Muscle examination was negative for spasm, atrophy, guarding, pain with motion, tenderness, and weakness.  The examiner noted there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour, or incapacitating episodes of spine disease.  Motor and reflex examination was normal.  Flexion was measured at zero to 90 degrees; extension as zero to thirty degrees, and bilateral lateral flexion and rotation each at zero to 30 degrees, for a combined range of motion of 240 degrees.  There was objective evidence of pain on active range of motion and pain after repetitive motion, but no additional functional limitations after repetitive motion.  The Veteran stated that he was employed as a landscaper, and lost five weeks of work over the past year due to his low back disability.  

The Veteran's next VA examination was in August 2014, at which time the Veteran was diagnosed with degenerative arthritis of the spine.  He reported constant low back pain, aggravated by overexertion and climbing ladders and stairs and lifting and bending.  He also noted monthly flare-ups with loss of 20 degrees in each range of motion due to pain.  Upon physical examination, flexion was to 60 degrees, with painful motion at 60 degrees.  Extension ended at 20 degrees, with painful motion at 20 degrees.  Bilateral lateral flexion and rotation ended at 25 degrees, with pain at 25 degrees, for a combined range of motion of 180 degrees.  Repetitive use testing did not change these measurements.  Functional losses were pain on movement, interference with sitting, standing, and weight bearing, and lack of endurance.  His right lower lumbar area was tender and evidenced spasms.  There was no evidence of muscle spasm or guarding resulting in abnormal spinal contour.  Strength, reflex, and sensory testing were all normal, with no signs of radiculopathy.  There was no indication of ankylosis.  The examiner stated that the Veteran's disability impacts his ability to work, as it impacts any job requiring prolonged standing, climbing stairs or ladders, and bending.  IVDS was not endorsed.  Regarding flare-ups, the examiner stated that "it would be speculative to provide accurate [ranges of motion] during a flare or after repetitive use over time since there is not flare up at the time of this exam.  I can't provide this information based on a hypothetical situation."  As a rationale was provided for the examiner's speculative opinion, it is adequate.  
Jones v. Shinseki, 23 Vet. App. 382 (2010).

During his Board hearing, the Veteran testified as to constant back pain and limited motion with incapacitating episodes of up to 2 weeks duration.

In light of the above-cited findings, the Veteran is not entitled to a rating in excess of 10 percent for the period prior to August 8, 2014, and 20 percent from that date until the date of his June 2015 examination, even when consider functional loss and the DeLuca factors.  Regarding the former period, forward flexion was to 90 degrees, with a combined range of motion of 240 degrees with no additional functional loss due to pain and no evidence of muscle spasm, localized tenderness or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Concerning the latter period, even when giving the Veteran the benefit of the doubt and assuming that flare-ups result in a loss of 20 degrees in each range of motion, the Veteran's flexion would still be to 40 degrees, which corresponds with a 20 percent rating.  There is also no indication of ankylosis.  Additionally, IVDS was not identified on either examination, so a higher rating is not available for either period under DC 5243. 

However, the Veteran is entitled to a rating of 40 percent, but no higher, for the period beginning June 18, 2015, the date of a Disability Benefits Questionnaire (DBQ).  At the examination conducted on that date, it was noted that upon repetitive motion, the Veteran's forward flexion was measured at 15 degrees.  A rating in excess of 40 percent is not warranted, however, as there is no evidence of unfavorable ankylosis.  Moreover, although the June 2015 examiner identified IVDS, she indicated that incapacitating episodes occurred for a total during of less than two weeks over the past year, which does not allow for a rating in excess of 40 percent under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  (In any event, as the examiner is not a physician, she could not speak to incapacitating episodes, which require physician-prescribed bedrest.  Id., Note 2.)
  
Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his low back symptoms of stiffness, spasm, pain and limitation of motion are all contemplated by the rating criteria.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 ; See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  That doctrine has been applied, in part, in the increased ratings allowed by the Board.  However, the preponderance of the evidence is otherwise against the claim for an increased rating.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.

Lower left lip disability

The Veteran's paresthesia of the left lower lip is rated under DC 8205 for paralysis of the fifth (trigeminal) cranial nerve, with a 10 percent rating.  Under DC 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The ratings are dependent on relative degree of sensory manifestation or motor loss.  The ratings for the cranial nerves are for unilateral involvement; when bilateral, combine but without the bilateral factor.  38 C.F.R. § 4.124a, DC 8205.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.  

The Veteran's first VA examination was in November 2009.  At that time, the Veteran stated that he has left jaw numbness to the middle of his mouth that led him to him to bite down harder, inasmuch as he could not gauge the intensity of his biting.  Objective examination revealed no symptoms of sensation of lancinating or electric shock pain, involuntary painless facial twitching or spasm, or weakness or paralysis of the facial muscles.  The examiner noted drooling, increased salivation, and difficulty chewing.  Upon sensory examination, light touch was absent on his left cheek and chin, and decreased on his entire left side, but otherwise normal.  Temperature on the left cheek and chin was normal.  Regarding temporal and masseter muscles, biting hard was symmetric, and the jaw remained in midline on mouth opening.  Corneal reflex was present on both sides.

As part of the December 2012 VA examination for claim seeking service connection for a dental condition, the Veteran's nerve symptoms were discussed.  The Veteran stated that he was numb from the angle of the mandible to the midline area on the left side, inside and outside of the oral cavity, causing him to drool, bite his cheek, and bite down too hard.  He indicated his tongue was sometimes numb, but denied burning and dysgeusia.  No drooling was observed during the examination, and buccal mucosa appeared within normal limits.  

During the August 2015 VA examination, the Veteran endorsed constant pain and numbness to the left side of his face and jawline running into the midline.  He again stated that he did not realize the strength of his bite due to the loss of sensation, resulting in cuts and sores in the buccal mucosa from inadvertently biting his lip.  He endorsed constant moderate pain in the mid and lower face and side of the mouth and throat; severe intermittent pain in the mid and lower face and side of the mouth and throat; moderate dull pain in the mid and lower face and side of the mouth and throat; severe paresthesias and/or dysesthesias in the mid and lower face and side of the mouth and throat; severe numbness in the mid and lower face and side of the mouth and throat; and moderate difficulty chewing and increased salivation.  Muscle strength testing of cranial nerve V demonstrated mild paralysis, and sensory examination was normal.  Overall, the examiner found incomplete, moderate paralysis of cranial nerve V.  

The Veteran also testified as to his symptoms before the Board.  He stated that he had a continuous dull pain that was sometimes worse.  He stated that he bites the inside of his jaw, tongue, and cheeks, and that he has open sores from such bites.   He stated that he has to chew on one side of his mouth, and that this led to breaking a tooth.

Here, there is insufficient evidence for a rating in excess of 10 percent, as the Veteran's symptoms do not appear to be more than moderate in nature.  Sensory testing during his examinations revealed, at worst, light touch was absent on his left cheek and chin, and decreased on his entire left side, with only mild paralysis on muscle strength testing.  Biting and jaw function was normal upon examination.  Noted drooling, increased salivation and difficulty chewing are all reflective of a moderate level of disability.  While the Veteran has endorsed significant pain, this has not been accompanying by loss of reflexes, muscle atrophy, and sensory disturbances necessary to endorse severe, incomplete paralysis.  See 38 C.F.R. § 4.123.  The examiner assessed the degree of impairment of the trigeminal nerve as incomplete, moderate paralysis, and this is consistent with the examination findings and symptoms reported by the Veteran.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Rather, the symptoms are fully contemplated by the schedular rating criteria, inasmuch as the Veteran had moderate incomplete paralysis, pain, and associated sensory disturbances in the form of drooling, increased salivation, and difficulty chewing.    

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for an increased rating.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.


ORDER

Service connection for a dental disability is denied.  

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the lumbar spine for the period prior to August 8, 2014 is denied. 

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the lumbar spine for the period beginning August 8, 2014, and ending June 17, 2015 is denied.

A rating of 40 percent, but no higher, is allowed for traumatic arthritis of the lumbar spine is denied for the period beginning June 18, 2015.

A rating in excess of 10 percent for paresthesia of the left lower lip is denied.  


REMAND

Regarding the issue of entitlement to a separate compensable rating for neurologic abnormalities associated with traumatic arthritis of the lumbar spine, the June 2015 DBQ submitted by the Veteran endorsed neurological symptomatology not previously identified, with a notation that a electromyogram (EMG) test was pending.  As no such test has been associated with the record, efforts to secure it must be made on remand.

Additionally, action on the TDIU claim is deferred, as it is intertwined with the issue of entitlement to a separate compensable rating for neurologic abnormalities associated with traumatic arthritis of the lumbar spine.  Harris v. Derwinski, 1 Vet. App. 180, 193 (1991).  The Veteran should also be given another opportunity to complete a VA Form 21-8940 on remand.


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VA Form 21-8940 in connection with the request for assignment of a TDIU, and request that he supply the requisite information pertaining to his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.

2.  With any necessary assistance from the Veteran, obtain the EMG study referenced in the June 2015 DBQ.  

3.  After completing the above, and any other necessary development, readjudicate the claims for a separate compensable rating for neurologic abnormalities associated with traumatic arthritis of the lumbar spine and a TDIU.  If either benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


